PER CURIAM.
The accused attorney was charged by the Oregon State Bar with being inattentive and neglectful in the discharge of his duties as attorney for certain *219estates. No loss was suffered by any client. The attorney admitted the estates were not closed within the proper time.
The trial committee found the attorney not guilty “by reason of mitigating circumstances due to the mental illness of the accused.” The Board of Grovernors found that the conduct charged was proved, but that the inattention and neglect were caused by the mental condition of the accused.
The attorney acknowledged that he had a problem and testified that he voluntarily made some changes in his conduct and career and sought psychiatric help. The psychiatrist testified the attorney could now function adequately and effectively as a lawyer. The psychiatrist was of the opinion, however, that for a period of time the attorney would profit by being “held accountable in a somewhat special way for his functioning.”
For the protection of the public, as well as the attorney, the attorney is placed on probation for a period of two years from the date of this opinion. During such probationary period the Oregon State Bar will take such supervisory measures as it deems necessary to insure that the public is not being harmed by permitting the attorney to remain in practice.
During the period of probation the attorney will be subject to summary suspension of his right to practice law upon motion of the Oregon State Bar supported by evidence that the mental problem which caused the attorney his present difficulty has recurred in a manner likely to affect his ability to carry out his professional responsibilities.
At the end of the two years the attorney may *220petition the Oregon State Bar to terminate the probation. The Bar will file such petition with the court, together with its recommendation.